Citation Nr: 0631310	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to December 
1987.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  This case was remanded in 
February 2006 and now returns to the Board for appellate 
review. 

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in April 
2006; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that she has a bilateral knee disorder 
as a result of her military service.  She alleges that she 
developed her current patellofemoral syndrome due to the 
running and physical exercise that was part of her training 
in the Marine Corps.  Therefore, the veteran claims that 
service connection is warranted for such disability.  

The Board finds that a remand is necessary in order to 
attempt to obtain the veteran's service medical records.  
Documentation contained in the claims file from the National 
Personnel Records Center (NPRC) in March 2004 reflects that a 
search performed under the veteran's current last name and 
social security number failed to produce any service medical 
records.  In September 2004, NPRC indicated that there were 
no service medical records for the veteran under her former 
married name, which she also served under during her military 
service, and her social security number.  Also, in August 
2004, the Records Management Center (RMC) informed VA that 
there were no records for the veteran under either her 
current last name or former married name and social security 
number.  At the veteran's April 2006 Board hearing, she 
indicated that her subsisting marriage, to a person who was 
on active duty, continued following her active service.  She 
indicated that her service medical records may be filed under 
her former husband's name and social security number because 
she was recognized as his dependent following her active 
service when he continued on active duty.  The former husband 
and his social security number are identified at page 12 of 
the April 2006 hearing transcript.  As such, the Board finds 
that a remand is necessary in order to search for her service 
medical records under her former husband's name and social 
security number, as provided by the veteran at such hearing.  

The Board also notes that, at her April 2006 Board hearing, 
the veteran indicated that she would be submitting additional 
evidence in support of her pending service connection claim.  
To date, no additional documents have been received.  As 
such, while on remand, the veteran should be given another 
opportunity to submit any additional evidence she would like 
considered in connection with her service connection claim or 
the evidence should be obtained from the RO if it was 
submitted but not forwarded to the Board. 

Finally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's pending claim.  The Court of Appeals for Veterans 
Claims (the Court) held that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her service connection claim in a February 2004 letter, but 
she was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability now on appeal.  Therefore, a remand 
is necessary in order to enable VA to provide appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for her claim 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  Such letter 
should also provide the veteran an 
opportunity to submit any additional 
evidence she would like considered in 
connection with her service connection 
claim.  

2.  Attempts should be made to obtain the 
veteran's service medical record by 
requesting them from the appropriate 
facility(ies) under her former husband's 
name and social security number, as 
provided by the veteran at page 12 of her 
April 2006 Board hearing transcript.  The 
appropriate facility should be requested 
to conduct a search of the former 
husband's service medical records to 
determine if the veteran's service medical 
records are co-located with them.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile. 

3.  After obtaining any evidence that may 
have been submitted to the RO at the time 
of the video-conference hearing and 
completing the above actions, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the veteran's service 
connection claim should be readjudicated, 
based on the entirety of the evidence.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, she 
and her representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


